Citation Nr: 1804826	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO. 14-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder and posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for melanoma of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has recharacterized the Veteran's claim for PTSD to an acquired psychiatric disorder to include depressive disorder and PTSD, to fully encompass the Veteran's claim for benefits.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability was not incurred in service, did not manifest within one year of service, was not continuous since service, and is not otherwise related to service.

2. The Veteran's acquired psychiatric disorder, to include unspecified depressive disorder and PTSD, was not incurred in or otherwise related to service.

3. In an unappealed April 2002 decision, the RO denied that new and material evidence had been received sufficient to reopen the claim for entitlement to service connection for melanoma of the left shoulder.

4. Evidence submitted subsequent to the April 2002 decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for melanoma of the left shoulder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012). 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder and PTSD, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012). 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The April 2002 decision that denied that new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for melanoma of the left shoulder is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

4. Evidence received since the April 2002 RO decision that denied that new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for melanoma of the left shoulder, is not new and material, and the claim is not reopened. 38 U.S.C. § 5108 (2012). 38 C.F.R. §§ 3.104, 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has bilateral hearing loss, and sensorineural hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as sensorineural hearing loss) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

A. Hearing loss disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for bilateral hearing loss disability on either a direct or presumptive basis. The reasons follow.

The Veteran has been diagnosed with bilateral hearing loss disability, see 38 C.F.R. § 3.385 (2017), and thus there is evidence of a current disability.

As to an in-service disease or injury, the Veteran has alleged acoustic trauma in service, which the Board concedes. 

However, the Veteran's claim for service connection for bilateral hearing loss disability fails on a nexus to service. For example, at separation from service, the Veteran did not have a hearing loss disability.  The Veteran was seen in August 1983 with a chief complaint of decreased hearing in both ears, with the right being worse, for the past few days. The examiner noted that the Veteran had a history of running a boiler room and having loud noises and decreased hearing. The examiner found that the Veteran had a left ear hearing deficit. The Veteran's complaint in 1983 of decreased hearing for the past few days tends to establish that his hearing loss had its onset around that time, which is more than 10 years following service discharge.

When the Veteran underwent his VA audio examination January 2011, he reported a history of noise exposure after service, having worked in with a fire department and ambulance and machinery shop for almost 30 years without regular hearing protection. The examiner noted that in a 2006 private medical record, the Veteran had described the onset of his hearing loss as occurring 30 years prior, which would have been in approximately 1976, which the examiner noted was after the Veteran's service. The VA examiner opined that it was less likely as not that the Veteran's hearing loss was incurred in service, as the Veteran was clinically found to have normal hearing at both enlistment and discharge examinations, and there was no significant difference in the threshold levels of hearing in service. The examiner noted that the Veteran had long-term occupational noise exposure after service without regular hearing protection use. 

The Board accords this medical opinion high probative value, as the examiner had reviewed the record, examined the Veteran, reported the Veteran's in-service and post-service noise exposure, and provided a rationale for the opinion. To the extent that the Veteran has implied that bilateral hearing loss is related to service, his allegation is outweighed by that of the January 2011 examiner, who provided the opinion that bilateral hearing loss was not related to service.

Given the above evidence, the Board finds that the Veteran's bilateral hearing loss disability is not related to service and that his bilateral hearing loss disorder did not manifest during service or within one year of separation from service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in September 1971. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. There were no complaints, diagnosis, or treatment for this disorder for 12 years following service discharge. As mentioned above, the Veteran sought treatment for hearing loss in 1983, approximately 12 years after separation from service. As noted by the January 2011 VA examiner, the Veteran alleged in his in his 2006 private medical examination that this disorder began in 30 years before the examination, which is approximately five years after separation from service. The absence of post-service complaints, findings, diagnosis, or treatment until approximately 12 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


B. Acquired psychiatric disorder

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder, to include unspecified depressive disorder and PTSD. The reasons follow.

The Veteran has been diagnosed with an acquired psychiatric disorder, and thus there is evidence of a current disability. For example, in January 2011 VA examination report, a psychologist diagnosed the Veteran with depressive disorder.  In a November 2013 addendum, the same psychologist stated the Veteran's diagnosis was unspecified depressive disorder under DSM-5, which the examiner noted was the same diagnosis as, but replaced the terminology for, the previous diagnosis of depressive disorder, not otherwise specified, under DSM-IV.

However, even though the Veteran was evaluated for PTSD, and has exhibited some symptoms of PTSD, he has not been diagnosed with PTSD. For example, during an August 2010 visit to a VA facility, the examiner noted that a PTSD screening test was negative. A PTSD consult was ordered for a "positive 'military related' PTSD screen." In November 2010, an examiner noted that the Veteran had evidence of PTSD elements, including bad dreams. The examiner assessed the Veteran to be depressed and angry, but did not diagnose the Veteran with PTSD. In a private medical record dated in December 2011, records denote that the Veteran was diagnosed with PTSD in November 2010. The private medical record is primarily focused on cardiac findings, and does not include a psychological assessment. Accordingly, the history of diagnosis is likely reported by the Veteran, and is not based upon a diagnosis by a medical professional. Regardless, when the Veteran was examined in January 2011 in connection with his claim for PTSD, the examiner made a specific finding that the Veteran did not meet the criteria for a diagnosis of PTSD and explained what criteria were not met. The Board finds as fact that the preponderance of the evidence is against the Veteran having a diagnosis of PTSD.  Thus, service connection for PTSD is not warranted.

Regardless, there is competent evidence of a current acquired psychiatric disorder, which has been diagnosed as unspecified depressive disorder.

As to an in-service disease or injury, service treatment records show that the Veteran complained of suicidal thoughts, anxiety and depression in service and was diagnosed variously with depressive reaction and passive-aggressive personality during service. This establishes evidence of an in-service disease or injury.

However, the Veteran's claim fails on the nexus to service. Following service discharge, there are no treatment records addressing psychiatric symptoms until 2010, which is almost 40 years following service discharge.  More importantly, there is competent evidence that the current diagnosis of unspecified depressive disorder is not related to the in-service psychiatric complaints. For example, in the November 2013 addendum, the VA psychologist, who had examined the Veteran in 2011, stated that a review of the Veteran's mental health progress notes, which showed he began seeking treatment for psychiatric diagnosis in 2010, revealed no causal or temporal nexus between the Veteran's current mental health condition and the mental health condition that was identified in service, approximately 42 years before the November 2013 addendum. 

The Board accords this medical opinion high probative value, as this examiner reviewed the record, examined the Veteran, and provided a rationale for his conclusion.  To the extent that the Veteran has implied that an acquired psychiatric disorder is related to service, his allegation is outweighed by that of the November 2013 examiner, who provided the opinion that the Veteran's acquired psychiatric disorder was not related to service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include unspecified depressive disorder and PTSD. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


III. New and material evidence - Left shoulder

In regard to the history of this claim, the Veteran's claim for service connection for melanoma of the left shoulder was originally denied in an April 1987 RO decision, because the Veteran's service records did not support that the Veteran's melanoma of the left shoulder was incurred in service. The Veteran did not appeal the April 1987 decision and it became final.

In an April 2002 RO decision, the Veteran's claim to reopen the case was denied for failure to present new and material evidence. The Veteran had submitted clinical records related to the treatment of his melanoma, which the RO noted did not relate to establishing that the Veteran's melanoma was incurred in service. The Veteran did not appeal the April 2002 decision and it became final.

In general, decisions of the Agency of Original Jurisdiction (AOJ) that are not appealed in the prescribed time period are final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.

The Veteran now seeks to reopen his claim of service connection for melanoma of the left shoulder on the submission of new and material evidence. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.

The evidence in record in April 2002, the time of the last final denial, included the Veteran's STRs, medical records, and the Veteran's statements that his melanoma was related to herbicide agent exposure.

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in April 2002. After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156. Historically, the Veteran's claim was originally denied because the evidence did not support that the Veteran's melanoma of the left shoulder was incurred during service.

Since the April 2002 RO decision, the Veteran has submitted copies of his service treatment records (STRs), lay statements, and medical records. As to the STRs, they are duplicates of the previous STRs received in connection with this claim, and thus do not contain any new information, and would not implicate the provisions of 38 C.F.R. § 3.156(c). The medical records indicate that the Veteran continues to seek medical treatment for his melanoma. Although the Veteran has submitted clinical records that demonstrate treatment for melanoma, none of this evidence contains a nexus between the Veteran's melanoma of the left shoulder and service, to include herbicide exposure. The Veteran's current treatment records for melanoma do not provide any new and material evidence for the claim of service connection for melanoma of the left shoulder, as they do not contain any new information relating to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156.

The Veteran contends in a June 2010 statement that his melanoma is synonymous with sarcoma, and that accordingly he should be granted presumptive service connection for herbicide agent exposure. However, the Veteran offers no evidence to support his contention that melanoma is a type of sarcoma, and the Veteran has not demonstrated the competence to make such an assertion. Furthermore, the April 1987 rating decision considered herbicide agent exposure when issuing its denial. Thus his statement alone does not constitute new and material evidence, as the Veteran's contention is not supported by the evidence and herbicide agent exposure was already considered in the original denial.

As noted above, most of the evidence received since the last final denial is duplicative or cumulative of prior evidence of record. The Board finds that none of the evidence raises a possibility of substantiating the claim. As discussed above, the newly received documents are not material as they do not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the additional evidence received since the final April 2002 decision is not new and material within the meaning of 38 C.F.R. § 3.156(a). Consequently, the Board finds that new and material evidence has not been received, and the claim of entitlement to service connection for melanoma of the left shoulder is not reopened.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder and PTSD, is denied.

New and material evidence has not been received sufficient to reopen a claim for entitlement to service connection for melanoma of the left shoulder.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


